Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Kraig Biocraft Laboratories, Inc. for theperiod endingJune 30, 2009, I, Kim Thompson, Chief Executive Officer and Chief Financial and Accounting Officer of Kraig Biocraft Laboratories, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for theperiod endingJune 30, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endedJune 30, 2009, fairly represents in all material respects, the financial condition and results of operations of Kraig Biocraft Laboratories, Inc. Date: August 13, 2009 Kraig Biocraft Laboratories, Inc. By: /s/ Kim Thompson Kim Thompson Chief Executive Officer Chief Financial and Accounting Officer
